Case 9:19-cv-80556-RLR Document 1 Entered on FLSD Docket 04/24/2019 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA

  PENSION BENEFIT GUARANTY
  CORPORATION
  1200 K Street, N.W., Suite 340
  Washington, D.C. 20005
                                                         Case No. 9:19-cv-80556
                         Plaintiff,

         v.

  C.R. MOBIL, INC.
  281 Del Rio Blvd.
  Boca Raton, Florida 33432

                         Defendant.


                    COMPLAINT FOR PENSION PLAN TERMINATION

        Plaintiff Pension Benefit Guaranty Corporation (“PBGC”) files this Complaint against

Defendant C.R. Mobil, Inc. (“C.R. Mobil”), as plan sponsor and administrator of the C.R. Mobil,

Inc. Defined Benefit Pension Plan (the “Pension Plan”), and states as follows:

        1.      This action arises under Title IV of the Employee Retirement Income Security

 Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§ 1301-1461 (2012 & Supp. V. 2017).

        2.      PBGC brings this action, pursuant to 29 U.S.C. §§ 1342(a), 1342(c) and 1348(a),

 seeking an order: (a) terminating the Pension Plan; (b) appointing PBGC as the statutory trustee

 of the Pension Plan; (c) establishing November 30, 2018 as the termination date for the Pension

 Plan; and (d) directing C.R. Mobil, its officers, directors, employees, agents, and any other

 person or entity having possession, custody or control of any records, assets or other property of

 the Pension Plan, to transfer, convey, and deliver all such records, assets and property to PBGC.




                                                  1
Case 9:19-cv-80556-RLR Document 1 Entered on FLSD Docket 04/24/2019 Page 2 of 7



                                   JURISDICTION AND VENUE

        3.        This Court has exclusive jurisdiction of this action pursuant to 29 U.S.C. §§

 1303(e)(3) and 1342(c) and (f).

        4.        Venue properly lies in this Court under 29 U.S.C. §§ 1303(e)(2) and 1342(g).

 Defendant C.R. Mobil’s principal place of business was located in Lake Worth, Florida, and

 upon a move from that property, its last known address is 281 Del Rio Boulevard, Boca Raton,

 Florida 33432.

                                              PARTIES

        5.        Plaintiff PBGC is a wholly owned United States government corporation

 established under 29 U.S.C. § 1302(a) to administer and enforce the defined benefit pension plan

 termination insurance program created by Title IV of ERISA. When an underfunded pension

 plan terminates, PBGC provides the timely and uninterrupted payment of pension benefits to

 plan participants and their beneficiaries. 29 U.S.C. §§ 1302(a)(2), 1321, 1322.

        6.        Defendant C.R. Mobil is a Florida corporation located at 281 Del Rio Boulevard,

 Boca Raton, Florida 33432, and is the Plan administrator of the Pension Plan within the meaning

 of 29 U.S.C. §§ 1301(a)(1) and 1002(16)(A). Upon information and belief, C.R. Mobil owned

 and operated two retail gasoline convenience stores in south Florida until it ceased operations in

 2011. PBGC became aware of C.R. Mobil and potential issues with the Pension Plan in 2014.

 Thereafter, PBGC contacted C.R. Mobil’s owner, Christos Rigopoulos, who in January 2015

 informed PBGC that he transferred C.R. Mobil’s assets – but not the Pension Plan – to a gasoline

 wholesaler as a form of debt relief. Since this conversation, Mr. Rigopoulos and C.R. Mobil

 have been unresponsive to PBGC’s numerous attempts to obtain further information and address

 the Pension Plan.

                                                   2
Case 9:19-cv-80556-RLR Document 1 Entered on FLSD Docket 04/24/2019 Page 3 of 7



                                       THE PENSION PLAN

        7.      The Pension Plan is a single-employer, defined benefit pension plan that is

 covered by Title IV of ERISA. See 29 U.S.C. § 1321(a).

        8.      The Pension Plan was established as an Internal Revenue Code section 412(i)

 plan, which must be funded with life insurance and annuity contracts. Contributions to the

 Pension Plan consist of premiums on these policies and annuities. The Pension Plan contained

 four life insurance policies and six annuity contracts. C.R. Mobil last paid premiums on the

 policies and annuities in 2008.

        9.      Upon information and belief, C.R. Mobil’s owner Christos Rigopoulos liquidated

 all annuity and life insurance contracts related to the Pension Plan.

        10.     As of November 30, 2018, the Pension Plan is estimated to be underfunded by

 approximately $891,297. The Pension Plan has seven participants, and at least two of those

 participants have reached normal retirement age under the terms of the Pension Plan.

        11.     C.R. Mobil is the contributing sponsor of the Pension Plan within the meaning of

 29 U.S.C. § 1301(a)(13).

                                   STATUTORY BACKGROUND

        12.     PBGC is authorized by 29 U.S.C. § 1342 to commence proceedings in the

 appropriate U.S. district court to terminate a defined benefit pension plan whenever PBGC

 determines such plan does not have assets available to pay benefits that are currently due under

 its terms. See 29 U.S.C. § 1342(a).

        13.     PBGC is also authorized by 29 U.S.C. § 1342 to commence proceedings in the

 appropriate U.S. district court to terminate a defined benefit pension plan whenever PBGC

 determines that such termination is necessary to protect the interests of the plan’s participants or

                                                   3
Case 9:19-cv-80556-RLR Document 1 Entered on FLSD Docket 04/24/2019 Page 4 of 7



 to avoid an unreasonable increase in the liability of the PBGC insurance fund. See 29 U.S.C. §

 1342(c).

         14.     When an underfunded defined benefit pension plan terminates, PBGC typically

 becomes the statutory trustee of the plan and, subject to certain statutory limitations, uses

 PBGC’s insurance funds to pay the plan’s unfunded benefits. See 29 U.S.C. § 1322.

         15.     A district court may grant the relief sought and appoint PBGC as statutory trustee

 if termination is necessary to, inter alia, protect the interests of plan participants or to avoid an

 unreasonable increase in the liability of the PBGC insurance fund, pursuant to 29 U.S.C.

 § 1342(c).

         16.     Pursuant to 29 U.S.C. § 1348(a)(4), a district court establishes the date of

 termination of a defined benefit pension plan covered by Title IV when PBGC and the plan

 administrator have not agreed on a date of plan termination.

         17.     Pursuant to 29 U.S.C. § 1342(c), a trustee for a defined benefit pension plan shall

 be appointed by the court upon granting a decree of plan termination. Further, 29 U.S.C. §

 1342(b) provides that PBGC may request that it be appointed as trustee of a defined benefit

 pension plan in any case.

                                        CAUSE OF ACTION

         18.     PBGC has determined, pursuant to 29 U.S.C. § 1342(a), that the Pension Plan

 does not have assets available to pay benefits that are currently due under the plan’s terms

 because C.R. Mobil ceased paying premiums on the Pension Plan’s life insurance policies and

 annuities, and because C.R. Mobil’s owner liquidated the value of the Pension Plan’s life

 insurance policies and annuities.

         19.     PBGC has also determined that termination of the Pension Plan is necessary to

                                                    4
Case 9:19-cv-80556-RLR Document 1 Entered on FLSD Docket 04/24/2019 Page 5 of 7



 protect the interests of participants, pursuant to 29 U.S.C. § 1342(c), and that the Pension Plan’s

 termination date should be November 30, 2018.

        20.     On November 30, 2018, in accordance with 29 U.S.C. § 1342(c), PBGC issued a

 Notice of Determination (the “Notice”) to C.R. Mobil, as plan administrator of the Pension Plan,

 notifying it that PBGC had determined that the Pension Plan does not have assets available to

 pay benefits that are currently due under the terms of the Pension Plan, and that the Pension Plan

 must be terminated to protect the interests of its participants. A copy of the Notice is attached as

 Exhibit 1.

        21.     On November 30, 2018, PBGC also sent letters to Pension Plan participants

 notifying them that PBGC had determined that the Pension Plan should be terminated and was

 taking steps to assume responsibility for the Pension Plan as the plan’s statutory trustee. A

 representative example of such letters is attached as Exhibit 2.

        22.     PBGC requested that C.R. Mobil execute an agreement that would terminate the

 Pension Plan and appoint PBGC as trustee of the Pension Plan under 29 U.S.C. § 1342(c). To

 date, C.R. Mobil has not signed such agreement.

        23.     As of the filing of this Complaint, PBGC and the Pension Plan administrator, C.R.

 Mobil, have not agreed on a date of plan termination.

        24.     November 30, 2018, should be established as the date of the Pension Plan’s

 termination pursuant to 29 U.S.C. § 1348(a)(4). As of that date, the Pension Plan was facing

 imminent abandonment due to C.R. Mobil’s cessation of operations. Furthermore, as of that

 date, due to the PBGC’s notice to each, the Pension Plan’s participants no longer had any

 justifiable expectations of the Pension Plan continuing.

        25.     Pursuant to 29 U.S.C. § 1342(c), a trustee for a pension plan shall be appointed by

                                                  5
Case 9:19-cv-80556-RLR Document 1 Entered on FLSD Docket 04/24/2019 Page 6 of 7



 the court upon granting a decree of plan termination. Further, 29 U.S.C. § 1342(b) provides that

 PBGC may request that it be appointed as trustee of a plan in any case.

         26.    PBGC is ready, willing, and able to serve as the statutory trustee of the Pension

 Plan.

                                        REQUEST FOR RELIEF

         WHEREFORE, PBGC requests that this Court grant judgment for PBGC and issue an

 order granting the following relief:

         1.     Adjudicating that the Pension Plan is terminated pursuant to 29 U.S.C. § 1342(c);

         2.     Appointing PBGC statutory trustee of the Pension Plan pursuant to 29 U.S.C.

 § 1342(c);

         3.     Establishing November 30, 2018, as the termination date of the Pension Plan

 pursuant to 29 U.S.C. § 1348(a)(4);

         4.     Directing C.R. Mobil and any other person or entity having possession, custody or

 control of any records, assets or other property of the Pension Plan, to transfer, convey and

 deliver all such records, assets, and property to PBGC as statutory trustee upon request under

 29 U.S.C. § 1342(d)(1); and

         5.     Granting such other relief as the Court deems just and proper.




                               (This space intentionally left blank)




                                                  6
Case 9:19-cv-80556-RLR Document 1 Entered on FLSD Docket 04/24/2019 Page 7 of 7




  Dated: April 24, 2019          Respectfully submitted,
  Washington, D.C.

                                 /s/ Simon J. Torres
                                 JUDITH R. STARR
                                 General Counsel
                                 KARTAR KHALSA
                                 Deputy General Counsel
                                 C. WAYNE OWEN, JR.
                                 Assistant General Counsel
                                 SIMON J. TORRES (Special Bar ID # A5502086)
                                 Attorney
                                 PENSION BENEFIT GUARANTY
                                 CORPORATION
                                 Office of the General Counsel
                                 1200 K Street, N.W.
                                 Washington, D.C. 20005
                                 Telephone: (202) 326-4020, ext. 6074
                                 Fax: (202) 326-4112
                                 Emails: torres.simon@pbgc.gov and
                                         efile@pbgc.gov

                                 Counsel for Plaintiff Pension Benefit Guaranty
                                 Corporation




                                        7
